    Case 1:19-cr-00493-ENV Document 45 Filed 06/24/21 Page 1 of 1 PageID #: 90




BEFORE HONORABLE ERIC N. VITALIANO
UNITED STATES DISTRICT JUDGE


                                         DATE: 6/24/2021


                           CRIMINAL CAUSE FOR GUILTY PLEA (IN-PERSON)

DOCKET # 19cr493 (ENV)



Defendant                                           COUNSEL

Michael Nadel                                       Jonathan Strauss


AUSA: Benjamin Weintraub

Hebrew Interpreter: Meir Turner

COURT REPORTER: Georgette Betts

Pretrial Officer: n/a

Courtroom Deputy: William Villanueva

X        DEFT SWORN

X        CASE CALLED FOR PLEADING

X        DEFENDANT WAIVES INDICTMENT.

X        DEFENDANT ENTERS A PLEA OF GUILTY TO COUNT 6 OF THE INDICTMENT

X        COURT FINDS THAT THE PLEA WAS MADE KNOWINGLY & VOLUNTARILY AND
         NOT COERCED. COURT FINDS FACTUAL BASIS FOR THE PLEA & ACCEPTS PLEA OF GUILTY
         TO COUNT 6 OF THE INDICTMENT.


Time in Court: 60 MINUTES
